Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 1 of 27   PageID #:
                                    209



  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiff
  42 Ventures, LLC

                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   42 Ventures, LLC,                     )    Case No.: 1:20-cv-228-DKW-WRP
                                         )   (Trademark)
                     Plaintiff,          )
      vs.                                )   PLAINTIFF’S MEMORANDUM IN
                                         )   SUPPORT OF PLAINTIFF’S
   Patrick Rend, et al.,                 )   OBJECTION TO THE FINDINGS
                                         )   AND RECOMMENDATIONS
                     Defendants.         )
                                         )
                                         )



  PLAINTIFF’S MEMORANDUM IN SUPPORT OF PLAINTIFF’S OBJECTION
             TO THE FINDINGS AND RECOMMENDATIONS




                                        1
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 2 of 27                                               PageID #:
                                    210



  Table of Contents:

  Table of Authorities................................................................................................... 4

  I.       Introduction.................................................................................................... 7

  II.      Legal Standard……………………….......................................................... 10

  III.     Argument…………...................................................................................... 11

           A.       Plaintiff Objects to the Recommendation’s Conclusion that the Court

  Does Not Have Personal Jurisdiction Over Defendants Pursuant to Fed. R. Civ. P.

  4(k)(2), the So-Called Federal Long-Arm Statute.……………………………….. 11

                    1.        The Defendants Purposefully Direct their Activities Toward the

  US.…………………...…………………………………………………………... 14

                              a.       Intentional Act………………………………………... 14

                              b.       Expressly Aimed at the US……………………………. 16

                              c.       Defendants Knew they were Causing Harm that was

  Likely to be Suffered in the US………………..………………………………….. 24

                    2.        Plaintiff’s Claims Arise out of or Relates to the Defendants’

  Forum-Related Activities………………………………………………………… 25

                    3.        The Exercise of Jurisdiction Comports with Fair Play and

  Substantial Justice………………………………………………………………... 25

           B.       Plaintiff Objects to the Recommendation’s Conclusion that the Court

  Should sua sponte Dismiss this Action…………………………………………… 26


                                                              2
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 3 of 27                                           PageID #:
                                    211



  IV.   Conclusion.................................................................................................... 27




                                                           3
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 4 of 27                                                  PageID #:
                                    212



  Table of Authorities:

  Statutes and Rules

  15 U.S.C. 1051 §§ et seq…………………………………………………………... 7

  17 U.S.C. § 512(c)…………………………………………………………….. 16-17

  28 U.S.C. § 636(b)(1)…………………………………………………………….. 10

  28 U.S.C. § 1404(a)………………………………………………………………. 26

  Fed. R. Civ. P. 4(f)(3).............................................................................................. 10

  Fed. R. Civ. P. 4(k)(2)............................................................................ 11, 13, 21-22

  Fed. R. Civ. P. 55(b)(2)…………………………………………………………... 10

  Cases

  AMA Multimedia, LLC v. Wanat, 970 F.3d 1201, 1205 (9th Cir.
  2020)....................................................................................................................... 24

  Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir.
  2017)……………………………………………………………………………... 13

  Bibiyan v. Marjan Television Network, Ltd., No. CV181866DMGMRWX, 2019 WL
  422664, at *4 (C.D. Cal. 2019)………………………………………………........ 20

  Bodyguard Prods., Inc. v. Musante, 2020 WL 403720, at *2 (D. Haw. Jan. 24,
  2020)………………………………………………………………………….. 20-22

  Bristol-Myers Squibb Co. v. Superior Ct. of Cal., San Francisco Cty., ___ U.S. ___,
  137 S. Ct. 1773, 1779-80 (2017)………………………………………………….. 12

  Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)…………………. 12-13

  Calder v. Jones, 465 U.S. 783 (1984)…………………………………………….. 14

  Daimler AG v. Bauman, 571 U.S. 117, 127 (2014)………………………………. 12
                                                                4
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 5 of 27                                                PageID #:
                                    213



  DFSB Kollective Co. v. Bourne, 897 F.Supp.2d 871, 875 (N.D. Cal. 2012)……... 20

  Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 605 (9th Cir.
  2018)……………………………………………………………………………... 14

  Geddes v. United Fin. Group, 559 F.2d 557, 560 (9th Cir. 1977)……………. 10-11

  Goes Int’l, AB v. Dodur Ltd., No. 3:14-CV-05666-LB, 2015 WL 5043296, at *11
  (N.D. Cal. Aug. 26, 2015)………………………………………………………… 21

  Goldberg v. Cameron, 482 F. Supp. 2d 1136, 1144 (N.D. Cal. 2007)………........ 14

  Holland America Line v. Wärtsilä North Amer, 485 F.3d 450, 462 (9th Cir.
  2007)…………………………………………………………………………. 13, 18

  Hungerstation LLC v. Fact Choice LLC, 2020 WL 137160 (N.D. Cal.
  2020)………………………………………………………………………….. 19-20

  Hunter Killer Productions, Inc. et al. v. Quazi Zarlish, et al., 1:19-cv-00168-LEK-
  KJM, Doc. #53 (D. Haw. 2020)…………………………………………………. 22

  Int'l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement, 326
  U.S. 310, 316 (1945)……………………………………………………………... 12

  Lang Van, Inc. v. VNG Corp, 2019 WL 8107873 (C.D. Cal. 2019) …………. 18-19

  Mavrix Photo, Inc. v. Brand Technologies, Inc., 647 F.3d 1218, 1228 (9th Cir.
  2011)……………………………………………………………………………... 25

  Morrill v. Scott Financial Corporation, 873 F.3d 1136, 1142 (9th Cir.
  2017)................................................................................................................. 14, 16

  Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1159 (9th Cir. 2006)……………….. 11

  TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987)……….. 10

  United States v. Raddatz, 447 U.S. 667, 673 (1980)……………………………… 10

  United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)…... 10


                                                               5
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 6 of 27      PageID #:
                                    214



  Walden v. Fiore, 571 U.S. 277, 284 (2014)…………………………………... 12, 16

  Washington Shoe Co. v. A-Z Sporting Goods, Inc., 704 F.3d 668, 673-74 (9th Cir.
  2012)……………………………………………………………………………... 14




                                        6
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 7 of 27             PageID #:
                                    215



  I.    INTRODUCTION

        Plaintiff 42 Ventures, LLC (“Plaintiff”) is a limited liability company

  organized under the laws of Hawaii. See First Amended Complaint (“FAC”) [Doc.

  #8] at ¶22. Plaintiff owns trademark registration, “YTS,” Reg. No. 6,025,651, which

  issued on Mar. 31, 2020 on the principal register of the United States Patent and

  Trademark Office. See Exhibit “1” [Doc. #8-1] to the FAC.             The trademark

  registration is for the standard character mark “YTS” and covers CLASS 9:

  Downloadable computer software for downloading and streaming multimedia

  content images, videos and audio. Id. The registration is valid and subsisting and

  has never been cancelled. See FAC at ¶32. Plaintiff has used the YTS trademark

  continuously in US commerce since at least January 27, 2020 in connection with

  distribution of licensed content via, for example, a website. See Id. at ¶¶23, 51.

        Plaintiff filed the FAC against Defendants Patrick Rend, Patrick Petrov, Vinit

  Mav, He Shan, Hosam Azzam, and Fahd Ali on May 29, 2020 alleging trademark

  infringement and unfair competition, in violation of the US Lanham Act, 15 U.S.C.

  1051 §§ et seq., for adopting and using identical and/or substantially

  indistinguishable marks from Plaintiff’s registered YTS mark for use in interstate

  commerce in connection with their pirating of copyright protected motion pictures

  after Plaintiff first adopted the trademark. See FAC at ¶¶36, 61. On June 10, 2020, a




                                            7
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 8 of 27            PageID #:
                                    216



  stipulated consent judgment between Plaintiff and Defendants Rend and Petrov was

  entered by this Court. See [Doc. #14].

           Defendant Vinit Mav (“Vinit”) operated the website YTS.MS for the massive

  piracy of overwhelmingly if not exclusively United States (“US”) motion pictures

  that included the YTS mark as a spurious designation that is identical with, or

  substantially indistinguishable from Plaintiff’s registered trademark. See FAC at

  ¶¶8, 11, 38, 45. Despite Plaintiff’s counsel reaching out to Defendant Vinit multiple

  times before filing the FAC, Defendant Vinit only reluctantly agreed to shut down

  his website on May 23, 2020 after Plaintiff’s counsel informed him of the original

  Complaint. See Decl. of Counsel [Doc. #25-2] at ¶¶3-5.

           Defendant He Shan (“Shan”) operates the websites YST.LT, YTS.TL,

  ytsag.me, yts.ae, ytsmovies.cc and yts-ag.com for the massive piracy of

  overwhelmingly if not exclusively US motion pictures. See FAC at ¶8, 11, 39. Each

  of the websites include the YTS mark as a spurious designation that is identical with,

  or substantially indistinguishable from Plaintiff’s registered YTS trademark. See Id.

  at ¶¶39, 46-47. Plaintiff’s counsel has sent numerous communications to Defendant

  Shan requesting him to cease using the YTS mark. See Decl. of Counsel [Doc. #25-

  2] at ¶6. Nonetheless, Defendant Shan continues to operate at least the website

  YST.LT where he displays the mark in flagrant violation of Plaintiff’s rights. See Id.

  at ¶7.


                                            8
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 9 of 27            PageID #:
                                    217



        Defendant Hosam Azzam (“Azzam”) distributed and promoted the infringing

  software applications (“app”) “Y Movies - YTS Movies Library” and “YTS movies”

  for the massive piracy of overwhelmingly if not exclusively US motion pictures from

  at least the Google play store. See FAC at ¶¶8, 11, 40, 48, Second Declaration of

  Counsel at ¶¶5-8. Plaintiff’s counsel contacted Defendant Azzam on May 23, 2020

  to request that he cease using Plaintiff’s mark in connection with his apps. See Decl.

  of Counsel [Doc. #25-2] at ¶8. Defendant Azzam ignored this request and continued

  to promote the apps using Plaintiff’s mark until Plaintiff’s counsel sent him a copy

  of the FAC and a waiver of service request via email on June 2, 2020. See Id. at

  ¶¶8-10. However, Defendant Azzam continues to promote the apps on different US

  websites. See Second Declaration of Counsel at ¶5.

        Defendant Fahd Ali (“Ali”) promoted and distributed the app “Movie

  Downloader 2020 | YTS Movies” for the massive piracy of overwhelmingly if not

  exclusively US motion pictures from at least the Google play store. See FAC at ¶¶8,

  11, 41, 48. Plaintiff’s counsel contacted Defendant Ali on May 29, 2020 to request

  that he cease using Plaintiff’s mark in connection with his app. See Decl. of Counsel

  [Doc. #25-2] at ¶13. Defendant Ali changed the infringing title of his app but has

  continued to use the YTS mark in the description of his app in the Google Play store

  for pirating US motion pictures. See Id. at ¶18-19.




                                            9
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 10 of 27          PageID #:
                                    218



        Defendants were served on June 18 and 19, 2020. See [Doc. #20] at ¶¶3-6.

  Service was performed pursuant to Fed R. Civ. P. 4(f)(3) and this Court’s Order

  [Doc. #13] of June 18, 2020. The Clerk of the Court entered default judgment on all

  claims plead in the FAC against Defendants on July 14, 2020 [Doc. #23]. Plaintiff

  filed the present Rule 55(b)(2) Motion for Default Judgment [Doc. #25] (“Motion”)

  on August 12, 2020. On October 2, 2020, Magistrate Judge Wes Porter issued the

  Findings and Recommendation (“Recommendation”) [Doc. #27] to deny Plaintiff’s

  Motion.

  II.   LEGAL STANDARD

        When a party objects to a magistrate judge’s findings or recommendations,

  the district court must review de novo those portions to which the objections are

  made and “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” See 28 U.S.C. § 636(b)(1); see

  also United States v. Raddatz, 447 U.S. 667, 673 (1980); United States v. Reyna-

  Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“[T]he district judge must

  review the magistrate judge’s findings and recommendations de novo if objection is

  made, but not otherwise.”).

        On default “the factual allegations of the complaint, except those relating to

  the amount of damages, will be taken as true.” TeleVideo Sys., Inc. v. Heidenthal,




                                          10
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 11 of 27               PageID #:
                                    219



  826 F.2d 915, 917-18 (9th Cir. 1987) (quoting Geddes v. United Fin. Group, 559

  F.2d 557, 560 (9th Cir. 1977)).

  III.    ARGUMENT

  A. Plaintiff Objects to the Recommendation’s Conclusion that the Court Does Not

  Have Personal Jurisdiction Over Defendants Pursuant to Fed. R. Civ. P. 4(k)(2), the

  So-Called Federal Long-Arm Statute.

          Rule 4(k)(2) permits a federal court to exercise personal jurisdiction over a

  defendant if “the defendant is not subject to jurisdiction in any state’s courts of

  general jurisdiction,” and “exercising jurisdiction is consistent with the United States

  Constitution and laws.” Rule 4(k)(2) imposes three requirements:


         First, the claim against the defendant must arise under federal law.
         Second, the defendant must not be subject to the personal jurisdiction of
         any state court of general jurisdiction. Third, the federal court's exercise
         of personal jurisdiction must comport with due process.

  Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1159 (9th Cir. 2006) (citations omitted).

          Plaintiff’s claims for Trademark Infringement and Unfair Competition under

  the Lanham Act arise out of Federal law. Defendant Vinit and Defendant Ali are

  residents of India, Defendant Shan is a resident of China, and Defendant Azzam is a

  resident of Egypt. See FAC at ¶¶26-29. Thus, Defendants are not subject to the

  personal jurisdiction of any state court of general jurisdiction. The Recommendation




                                             11
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 12 of 27              PageID #:
                                    220



  concedes that there is no dispute that these first two requirements of the Federal

  long-arm statute are satisfied. See Recommendation at pg. 4.

        Due process requires that a defendant have “minimum contacts with [the

  forum state] such that the maintenance of the suit does not offend traditional

  notions of fair play and substantial justice.” Int'l Shoe Co. v. State of Wash., Office

  of Unemployment Comp. & Placement, 326 U.S. 310, 316 (1945) (citations

  omitted) (internal quotations omitted). A court has specific jurisdiction over a

  nonresident defendant when it “purposefully avails itself of the privilege of

  conducting activities within the forum State,” Burger King Corp. v. Rudzewicz,

  471 U.S. 462, 475 (1985), and the suit “aris[es] out of or relate[s] to the

  defendant’s contacts with the forum.” Daimler AG v. Bauman, 571 U.S. 117, 127

  (2014) (citation omitted); Bristol-Myers Squibb Co. v. Superior Ct. of Cal., San

  Francisco Cty., ___ U.S. ___, 137 S. Ct. 1773, 1779-80 (2017) (alteration in

  original).

        There are two types of personal jurisdiction: general jurisdiction and specific

  jurisdiction. Id. Plaintiff does not assert general jurisdiction. The specific

  jurisdiction inquiry focuses on the relationship between the nonresident defendant,

  the forum, and the litigation. Walden v. Fiore, 571 U.S. 277, 284 (2014). “For a

  State to exercise jurisdiction consistent with due process, the defendant's suit-

  related conduct must create a substantial connection with the forum State.” Id. This


                                             12
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 13 of 27                PageID #:
                                    221



  requires the relationship to “arise out of contacts that the ‘defendant himself’

  creates with the forum state” and “looks to the defendant's contacts with the forum

  State itself, not the defendant’s contacts with persons who reside there.” Id. at 284-

  85 (Citing Burger King Corp.).

           To analyze specific jurisdiction, the Ninth Circuit has articulated a three-

  part test to evaluate the sufficiency of a defendant's minimum contacts with the

  forum:


       (1) the defendant must either purposefully direct his activities toward the
       forum or purposefully avail himself of the privileges of conducting
       activities in the forum; (2) the claim must be one which arises out of or
       relates to the defendant's forum-related activities; and (3) the exercise of
       jurisdiction must comport with fair play and substantial justice, i.e., it
       must be reasonable.

  Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017)

  (internal citations and quotations omitted).

        In Holland America Line v. Wärtsilä North Amer., the Ninth Circuit

  concluded that the “due process analysis under Rule 4(k)(2) is nearly identical to

  traditional personal jurisdiction analysis with one significant difference: rather than

  considering contacts between the [defendant] … and the forum state, we consider

  contacts with the nation as a whole.” Holland America Line v. Wärtsilä North Amer,

  485 F.3d 450, 462 (9th Cir., 2007). Accordingly, Plaintiff will address the three-part

  test of Axiom Foods, Inc. with respect to the US as the forum.

                                              13
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 14 of 27             PageID #:
                                    222



  1. The Defendants Purposefully Direct their Activities Toward the US.

        A purposeful direction analysis is appropriate because a claim for trademark

  infringement sounds in tort. See Goldberg v. Cameron, 482 F. Supp. 2d 1136, 1144

  (N.D. Cal. 2007) (“A claim for copyright infringement sounds in tort, and therefore

  a purposeful direction analysis is appropriate.”). The purposeful direction analysis

  has been equated with the “effects test” described in Calder v. Jones, 465 U.S. 783

  (1984). Freestream Aircraft (Bermuda) Ltd. v. Aero Law Grp., 905 F.3d 597, 605

  (9th Cir. 2018). “Under the Calder effects test, purposeful direction exists when a

  defendant allegedly: (1) committed an intentional act, (2) expressly aimed at the

  forum state, (3) causing harm that the defendant knows is likely to be suffered in the

  forum state.” Id. at 604 n.3 (citation and internal quotation marks omitted).

        a. Intentional Act

         “An intentional act is one ‘denot[ing] an external manifestation of the actor’s

  will . . . not includ[ing] any of its results, even the most direct, immediate, and

  intended.’” Morrill v. Scott Financial Corporation, 873 F.3d 1136, 1142 (9th Cir.

  2017) (some alterations in Morrill) (quoting Washington Shoe Co. v. A-Z Sporting

  Goods, Inc., 704 F.3d 668, 673-74 (9th Cir. 2012)).

        Defendants intentionally utilize numerous US companies such as operating

  their websites and apps via the US (California) nameserver company Cloudflare,

  Inc. and US (California) Google Play store, and advertising through US social media


                                           14
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 15 of 27             PageID #:
                                    223



  platforms Facebook and Twitter (both in California) and using US (California) email

  provider Google’s Gmail service. See FAC at ¶¶7-8, 10. Specifically, Defendant

  Vinit used the US (Washington) web host provider Amazon Web Services, US

  (California) nameserver Cloudflare and US (California) payment provider Visa to

  pay for hosting and nameserver services. Id. at ¶17. Because Defendant Vinit used a

  US web host provider, his website and the torrent files he has installed on the website

  were physically located in the US (on the servers of Amazon Web Services).

        Defendant Shan uses the US (California) nameserver Cloudflare, US

  (California) domain registrar Dynadot, LLC and the US payment provider Visa. Id.

  at ¶18.

        Defendants Azzam and Ali both promote and distribute their infringing

  software applications from the Google Play store run by the US (California)

  company Google. Id. at ¶19. Defendant Azzam uses the US (Arizona) domain

  registrar Namecheap for his personal website. Id. at ¶20. Thus, because Defendants

  intentionally placed the infringing marks on websites or app stores hosted by US

  companies, Defendants intentionally utilized the infringing marks in the US via

  Google, Cloudflare, Namecheap, and Amazon Web Services.

        The Recommendation did not discuss whether Defendants had committed

  intentional acts.




                                            15
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 16 of 27            PageID #:
                                    224



        b. Expressly Aimed at the US

        The two factors that Courts have considered when determining whether an

  action is expressly aimed at the forum are: (1) whether the relationship arises out of

  contacts that the defendant himself creates with the forum State; (2) whether

  defendant contacts with the forum State rather than with persons who reside there.

  See Morrill, 873 F.3d at 1143 (quoting Walden, 134 S. Ct. 1115, 1122 (2014)).

        Defendants promote overwhelmingly if not exclusively motion pictures

  produced by US companies on their interactive websites. See FAC at ¶9 (screenshot

  shows Defendant Shan’s website YTS.AE promoting torrent files for US motion

  pictures To Sir with Love and The Bridge Part 2), Decl. of Counsel [Doc. #25-2] at

  ¶7 (screenshot shows Defendant Shan’s website YST.LT promoting torrent files for

  US motion pictures SCOOB!, Lady Driver, The Boy II and Trolls). See Second Decl.

  of Counsel at ¶¶2-8.       The Recommendation did not even address Plaintiff’s

  uncontroverted evidence of Defendants’ promotion of overwhelmingly if not

  exclusively US motion pictures in concluding that Defendants do not expressly aim

  their infringing activities at the US.

        Furthermore, Defendants took advantage of provisions of US law on their

  websites and apps – namely the safe harbor protections of the Digital Millennium

  Copyright Act (“DMCA”). See FAC at ¶9, Second Decl. of Counsel at ¶10. Briefly,

  the DMCA provides a safe harbor for website operators from liability for copyright


                                           16
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 17 of 27          PageID #:
                                    225



  infringement if they comply with certain provisions. See 17 U.S.C. § 512(c).

  Defendants’ adoption of a DMCA Policy to try to avoid liability for their actions in

  the US for Copyright Infringement shows that they expressly aimed their conduct at

  the US. Moreover, although the purposeful direction analysis is more appropriate

  because a claim for trademark infringement sounds in tort, Defendants’ adoption of

  a DMCA Policy clearly shows they purposely availed themselves of the benefit of

  US law, namely the DMCA safe harbor. The Recommendation did not even address

  Plaintiff’s uncontroverted evidence of Defendants’ purposeful availment of the

  benefits of the DMCA safe harbor.

        Defendants agreed to the terms of services and jurisdiction of laws of the US

  in connection with their infringing activities. See FAC at ¶¶8, 17-20. When

  Defendants Vinit and Shan registered for service with Cloudflare, they agreed to

  jurisdiction and laws of California. See Decl. of Counsel [Doc. #25-2] at ¶21. When

  Defendant Azzam agreed to register his domain with Namecheap, he agreed to be

  bound by the jurisdiction and laws of Arizona. See Id. at ¶22. When Defendant Vinit

  agreed to the terms of service of Amazon Web Services for hosting his website

  YTS.MS, he agreed to the jurisdiction and laws of the state of Washington. See Id.

  at ¶23. When Defendant Shan agreed to the terms of service for Dynadot, he agreed

  to the jurisdiction and laws of California. See Id. at ¶24. Finally, when Defendants




                                          17
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 18 of 27              PageID #:
                                    226



  Azzam and Ali agreed to the terms of service for the Google Play store, they agreed

  to be bound by the jurisdiction and laws of California. See Id. at ¶25.

        Under general contract principles, a forum selection clause may give rise to

  waiver of objections to personal jurisdiction, provided that the defendant agrees to

  be so bound. See Holland Am. Line Inc., 485 F.3d 450, 458 (9th Cir. 2007) (internal

  citations omitted). Although these agreements provided for Courts in Arizona,

  Washington and California, the focus of the Federal long-arm statute test is the US

  as the forum. Moreover, these contacts are not the type of continuous contacts such

  as a place of incorporation and principal place of business that would constitute

  general jurisdiction with one of these states, thereby ruling out the applicability of

  the Federal long-arm statute.

        Nonetheless, the Recommendation concluded that “Defendants’ agreements

  with third parties about choice of law, jurisdiction, or venue are unrelated to personal

  jurisdiction…”    Recommendation at pg. 11.         The Recommendation cites the

  California Central District decision of Lang Van, Inc. v. VNG Corp, 2019 WL

  8107873 (C.D. Cal. 2019) in support for this proposition. In Lang Van, the Plaintiff,

  a producer and distributor of Vietnamese music, filed a lawsuit against Defendant, a

  Vietnamese company operating a Vietnamese website Zing.vn, for copyright

  infringement for distributing Plaintiff’s copyright protected songs on the Vietnamese

  website without a license. Lang Van, Doc. #212 at pg. 1. The California Central


                                            18
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 19 of 27            PageID #:
                                    227



  District rejected Plaintiff’s argument that Defendant’s app development agreements

  with Apple and Google showed that Defendant expressly aimed its conduct at

  California. Doc #212 at pg. 6. However, this decision turned on the forum conducts

  (development agreements) not being related to the infringing conduct (the website).

  Id. (“the plaintiff fails to link the defendant’s forum contacts with the infringing

  activity…”) In contrast, in the present case the infringing content is overwhelmingly

  US motion pictures (not Indian, Egyptian or Chinese) and the forum contacts

  (website hosting and domain registration) are linked to the infringing activity. See

  Second Decl. of Counsel at ¶¶2-8. That is, in the present case Defendants’ hosting

  of the websites and apps on the US resources is directly tied to the trademark

  infringements. Accordingly, Defendants’ agreements to be subject to jurisdiction in

  the US is highly relevant to the express aim inquiry. Finally, it should be noted that

  the decision in Lang Van is not final because Plaintiff has appealed this decision to

  the Ninth Circuit. Lang Van at Doc. #215 (notice of appeal). The Ninth Circuit

  previously vacated and remanded this Court’s decision to dismiss for lack of

  personal jurisdiction earlier on October 11, 2016.         Lang Van at Doc. #64

  (unpublished decision of the Ninth Circuit vacating and remanding).

        Other cases cited in the Recommendation in support of its conclusion have

  facts similar to Lang Van and are inapposite. In Hungerstation LLC v. Fast Choice

  LLC, all parties (Plaintiffs and Defendants) were Saudi Arabian companies, and the


                                           19
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 20 of 27             PageID #:
                                    228



  alleged subject matter of issue were apps for delivery services in Saudi Arabia and

  Bahrain. See Hungerstation LLC v. Fact Choice LLC, 2020 WL 137160 (N.D. Cal.

  Jan. 13, 2020). In DFSB Kollective Co. v. Bourne, the Plaintiffs, Korean companies

  with their principal places of business in Korea, filed a lawsuit against an individual

  residing in Australia asserting copyright infringement of their copyright protected

  Korean music recordings. See DFSB Kollective Co. v. Bourne, 897 F.Supp.2d 871,

  875 (N.D. Cal. 2012). In Bibyan v. Marjan, a Plaintiff residing in the United States

  filed a lawsuit against an Iranian Defendant for broadcasting content oriented

  towards the Iranian market in violation of Plaintiff’s copyright. See Bibiyan v.

  Marjan Television Network, Ltd., No. CV181866DMGMRWX, 2019 WL 422664,

  at *4 (C.D. Cal. Feb. 4, 2019). In all of these cases, the infringing material

  distributed by Defendants was oriented at a non-US market (Iran for Bibyan, Korea

  for Bourne and Saudia Arabia for Hungerstation). In comparison, in the present

  case Plaintiff has provided uncontroverted evidence that Defendants use Plaintiff’s

  registered trademark in connection with the massive piracy of overwhelmingly US

  motion pictures. See FAC at ¶9, Second Decl. of Counsel at ¶¶2-8.

        The Recommendation also cites Bodyguard Prods., Inc. v. Musante, 2020 WL

  403720, at *2 (D. Haw. Jan. 24, 2020) (“Musante”) in support of the position that a

  defendant’s use of US based companies does not show that the defendant’s tortious

  acts were directed at the United States. See Recommendation at pg. 10. However,


                                            20
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 21 of 27             PageID #:
                                    229



  the decision in Musante was made in response to a motion for early discovery to

  serve letters of request on a Dutch host provider to obtain identification information

  of Doe Defendants. Musante at *2. That is, the website at issue was hosted in the

  Netherlands. Id.

        Moreover, although the Court in Musante found no “factual allegations so

  explaining” the prevalence of activity targeted at the US (Id. at *18), the Court cited

  Goes Int’l, AB v. Dodur Ltd. as a case where Rule 4(k)(2) jurisdiction was proper

  over “Chinese defendants [who] ‘allegedly copied Goes’s game and distributed

  infringing games to U.S. players, resulting in roughly 50,000 undisputed downloads’

  and where the ‘defendants’ actions are geared toward distribution of its allegedly

  infringing products to U.S. consumers via a U.S. commercial platform,’ the Apple

  App Store.” Musante 2020 WL 403720, at *18-19 (citing Goes Int’l, AB v. Dodur

  Ltd., No. 3:14-CV-05666-LB, 2015 WL 5043296, at *11 (N.D. Cal. Aug. 26, 2015)).

  In the present case, Plaintiff provides precisely the factual allegations the Musante

  Court sought in order to support Rule 4(k)(2) jurisdiction. Indeed, Defendant Vinit’s

  website YTS.MS clearly displays Plaintiff’s protected mark. See FAC ¶45. YTS.MS

  received visits from numerous individuals (in the thousands) in the United States

  and particularly Hawaii. See Id. at ¶5, Second Decl. of Counsel at ¶12. Defendant

  Shan’s websites YST.LT and YTS.AE clearly displays Plaintiff’s protected mark.

  See Id. at ¶¶46-47. YST.LT and YTS.AE received visits from numerous individuals


                                            21
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 22 of 27              PageID #:
                                    230



  (in the thousands) in the United States and particularly Hawaii. See Id. at ¶5, Second

  Decl. of Counsel at ¶¶14-15. Defendant Azzam distributes his app with the

  infringing mark on the US commercial platform Google play store, as well as US

  websites APKCombo.com and SameAPK.com. See Id. at ¶¶19, 40, Second Decl. of

  Counsel at ¶¶5-8. Defendant Ali also distributes his app with the infringing mark on

  the US commercial platform Google play store, as well as US websites

  ActiveApk.com. See Id. at ¶¶19, 41, Second Decl. of Counsel at ¶9. Thus, unlike

  Musante, the present Plaintiff offers the factual allegations required to support Rule

  4(k)(2) jurisdiction.

        In Hunter Killer Productions, Inc. et al. v. Quazi Zarlish, et al., this Court

  applied the Federal long-arm statue to similar facts and concluded that personal

  jurisdiction was appropriate. See Hunter Killer Productions, Inc. et al. v. Quazi

  Zarlish, et al., 1:19-cv-00168-LEK-KJM, Doc. #53 (D. Haw. 2020). Particularly, in

  Hunter Killer the Court agreed with Plaintiffs’ assertion that the Defendant’s

  agreement to jurisdiction in Arizona and California for the registration of his domain

  and use of the Cloudflare nameserver service supported personal jurisdiction.

        Although Plaintiffs’ claims in this case do not arise from [Defendant]
        Nhat’s agreements with Namesilo and CloudFlare, Nhat’s willingness
        to be bound by federal, Arizona and California laws supports Plaintiffs’
        position that Nhat established a relationship with the forum, i.e. the
        United States.


  Id. at pg. 12. Plaintiff respectfully urges the Court to adopt the same reasoning.
                                           22
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 23 of 27            PageID #:
                                    231



        As alleged in the FAC, Defendants Vinit and Shan purposely direct their

  electronic activity into the US to target and attract a substantial number of users in

  the US based upon personal information, such as web browsing history. See FAC at

  ¶12. Defendants Vinit and Shan collect log files, including Internet Protocol (“IP”)

  address, Internet Service Provider (“ISP”), and browser type of each user who visits

  their websites, and utilize cookies and web beacons to store information of users. Id.

  at ¶13. Defendants Vinit and Shan then use these cookies, log files, and/or web

  beacons to tailor advertisements expressly aimed at US users and gain financial

  benefits from such advertisements. See Id. at ¶¶14-15. Particularly, users in Hawaii

  receive advertisements based on their location and websites previously visited. Id.

  Indeed, the US is the third highest country from which traffic to Defendant Vinit’s

  website YTS.MS and Defendant He Shan’s website YST.LT originate, and the US

  is the highest country from which traffic to Defendant Shan’s website YTS.AE

  originates. See Second Decl. of Counsel at ¶¶12, 14-15. On just August 20, 2020

  over 12,000 visits to the website YTS.MS came from the US. Id. at ¶12. On just

  September 20, 2020, over 4,000 visits to the website YST.LT and over 9,300 visits

  to the website YTS.AE came from the US. Id at ¶¶14-15.

        Defendants Azzam and Ali purposefully direct their electronic activity into

  the US through the Google Play store, financially benefiting from advertisements




                                           23
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 24 of 27           PageID #:
                                    232



  aimed at US users and the US consumer base. See FAC ¶14, Decl. of Counsel [Doc.

  #25-2] at ¶16.

        Nonetheless, the Recommendation concluded that allegations regarding

  Defendants’ collection of information is insufficient to show that Defendants engage

  in conduct directly targeting the United States. Recommendation at pg. 11. The

  Recommendation cites the Ninth Circuit decision of AMA Multimedia, LLC v.

  Wanat, 970 F.3d 1201, 1210 (9th Circ. 2020) to support the proposition that

  geolocated advertisements do not constitute express aiming. However, in Wanat the

  Defendant operated a website hosted on a server in the Netherlands including

  material uploaded by its users that was merely accessible in the US. See Id. at 1205

  (adult content stored on a server in the Netherlands and was primarily uploaded by

  its users). In comparison, in the present case all Defendants designed their websites

  and apps to include Plaintiff’s trademark themselves, uploaded or linked to the

  torrent files for downloading US motion pictures without a license themselves, and

  all of the Defendants except Defendant Shan host their websites or apps on servers

  in the US. See FAC at ¶¶17, 20. Accordingly, Plaintiff respectfully submits that

  Wanat does not apply to the facts of the present case.

        c. Defendants Knew they were Causing Harm Likely to be Suffered in the US.

        Defendants knew they were causing harm in the US when operating their

  infringing websites and/or apps. As stated above, Defendants registered and hosted


                                           24
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 25 of 27            PageID #:
                                    233



  websites and apps in the US by US companies. Defendants Vinit and Shan’s

  websites promote movies produced by US companies, with a download link for users

  to reproduce each movie in violation of US copyright law, all under the infringed

  YTS mark. See FAC at ¶¶9, 11.

        Thus, Defendants knew they were causing harm not only to the US companies

  that produced these movies, but also Plaintiff’s trademark. Furthermore, Plaintiff’s

  Counsel communicated directly with Defendants and informed them of the harm

  they were causing in the US. See Decl. of Counsel [Doc. #13-2] at ¶¶2-13.

        2. Plaintiff’s Claims Arise out of or Relates to the Defendants’ Forum-

  Related Activities.

        Plaintiff’s claims arise from Defendants’ websites or apps registered with US

  companies (Namecheap, Cloudflare, Dynadot), promoted via US social media

  platforms (Twitter and Facebook), hosted via the US companies (Cloudflare and

  Amazon Web Services), promoted on US app store Google Play, and paid from a

  US company (Visa) account. See FAC at ¶¶7-10, 16-20, Decl. of Counsel at ¶¶3, 9,

  11, 14.

        3. The Exercise of Jurisdiction Comports with Fair Play and Substantial

  Justice.

        It is not Plaintiff’s burden to address this prong. See Mavrix Photo, Inc. v.

  Brand Technologies, Inc., 647 F.3d 1218, 1228 (9th Cir. 2011). However, Plaintiff


                                           25
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 26 of 27              PageID #:
                                    234



  respectfully submits that since Defendants have already consented to be haled into

  US courts in California, Washington, and Arizona, there is no further burden for

  Defendants to be haled into a Court in Hawaii.

  B. Plaintiff Objects to the Recommendation’s Conclusion that the Court should sua

  sponte dismiss this action.

        Plaintiff pleaded personal jurisdiction under the Federal long-arm statute in

  the alternative in the FAC. See FAC at ¶6. Accordingly, Plaintiff should be given

  an opportunity to make a motion to transfer venue “in the interest of justice… to any

  other district or division where it might have been brought or to any district or

  division to which all parties have consented” as provided by 28 U.S.C. § 1404(a)

  should the Court find that personal jurisdiction is not proper rather than dismissing

  this case sua sponte as in the Recommendation. When Defendants Vinit and Shan

  registered for service with Cloudflare, they agreed to jurisdiction and laws of

  California. See Decl. of Counsel [Doc. #25-2] at ¶21. When Defendant Shan agreed

  to the terms of service for Dynadot, he agreed to the jurisdiction and laws of

  California. See Id. at ¶24. Finally, when Defendants Azzam and Ali agreed to the

  terms of service for the Google Play store, they agreed to be bound by the jurisdiction

  and laws of California. See Id. at ¶25. Accordingly, Plaintiff respectfully asserts that

  the Northern District of California is a district where this action might have been

  brought or to which all parties have consented that would satisfy personal


                                            26
Case 1:20-cv-00228-DKW-WRP Document 28-1 Filed 10/08/20 Page 27 of 27             PageID #:
                                    235



  jurisdiction requirements. Therefore, should this Court decide that jurisdiction is not

  appropriate, the Plaintiff should be given an opportunity to make the motion for

  change of venue.

  IV.   CONCLUSION

        As discussed above, Defendants intentionally and expressly aimed their

  conduct at the US and knew their conduct would cause damage in the US.

  Accordingly, jurisdiction is appropriate per the Federal long-arm statute. The

  Plaintiff respectfully requests that the Court grant Plaintiff’s objection, reject the

  Magistrate Judge’s Recommendation and (1) grant Plaintiff’s Motion for Default

  Judgment, or (2) remand back to the Magistrate Judge to consider the Motion for

  Default Judgment.

               DATED: Kailua-Kona, Hawaii, October 8, 2020.


                                   CULPEPPER IP, LLLC

                                   /s/ Kerry S. Culpepper
                                   Kerry S. Culpepper

                                   Attorney for Plaintiff




                                            27
